i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00626-CR

                                         Wayne GARRIOTT,
                                             Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the County Court at Law No. 9, Bexar County, Texas
                                      Trial Court No. 270972
                              Honorable Fred Shannon, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: April 21, 2010

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal. The

motion is granted, and this appeal is dismissed. See TEX . R. APP . P. 42.2(a).

                                                         PER CURIAM

DO NOT PUBLISH